Citation Nr: 0943804	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from December 1981 to 
February 1982 and from January 1983 to January 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Lincoln, Nebraska, VA Regional Office (RO).

This case has previously come before the Board.  The 
Secretary and the appellant (the parties) filed a joint 
motion for remand.  In December 2008, the Court vacated the 
Board's August 2008 decision in which service connection for 
a back disorder was denied.  In July 2009, the Board remanded 
the matter for additional development.  The case has been 
returned to the Board for further appellate review.


FINDING OF FACT

A back disorder was not manifest in service intervertebral 
disc syndrome/arthritis was not shown during service or 
within the initial post-service year following either period 
of service and a back disorder is not attributable to 
service.  


CONCLUSION OF LAW

A chronic back disability was not incurred or aggravated in 
service and arthritis/intervertebral disc syndrome may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claim.  The April 
2004 and March 2007 letters told her to provide any relevant 
evidence in her possession.  See Pelegrini, 18 Vet. App. at 
120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in December 2007 and a VA opinion was obtained in 
August 2009.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2009).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2009).  Service connection may 
also be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137.  38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2009).

In order to establish service connection, "the veteran must 
show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant asserts that intervertebral disc syndrome of 
the lumbar spine is related to service.  As noted in a July 
2005 private treatment report, she asserts that 
intervertebral disc syndrome is a result of having been 
struck by a drop tank while working on the flight line during 
service in December 1984.  

Initially, the Board notes that private records, dated in 
March 2005 and April 2005, reflect assessments to include L4-
5, L5-S1 degenerative disc disease, positive discogenic pain 
syndrome, and chronic right lumbosacral pain syndrome.  
Current disability having been established, the pivotal issue 
is whether the appellant's current back disorder is 
attributable to in-service disease or injury.  

In that regard, service treatment records note mild low back 
strain in December 1984.  Records, dated from January 1985 
through January 1986, are silent for complaint, finding, or 
treatment of a back disability.  The January 1986 separation 
examination report shows that the spine and musculoskeletal 
system were normal and on the accompanying medical history, 
the appellant specifically denied having or having had 
recurrent back pain.  

In regard to a nexus, there is both positive and negative 
evidence.  The Board notes that when faced with conflicting 
medical opinions, the Board must weigh the credibility and 
probative value of the each opinion, and in so doing, the Board 
may favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to the evidence, the Board also considers factors such 
as the health care provider's knowledge and skill in analyzing 
the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In July 2005, the appellant's private physician opined that 
it was at least as likely as not that the appellant's 
intervertebral disc syndrome was related to the in-service 
injury in December 1984, noting that while chronic back pain 
was not noted at the time of separation in January of the 
following year, the back would still have been in an acute 
phase of strain at that time.  The appellant, however, did 
not separate until January 1986, more than one year following 
the December 1984 injury.  

The Board recognizes that the private examiner's opinion 
cannot be rejected solely because it is based upon a history 
supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005).  Moreover, the Court has held that a 
claims file review, as it pertains to obtaining an overview 
of a claimant's medical history, is not a strict requirement 
for private medical opinions, and that a private medical 
opinion may not be discounted solely because the opining 
clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
critical question is whether the medical opinion is credible 
in light of all the evidence.  In fact, the Board may reject 
a medical opinion that is based on facts provided by the 
veteran which have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran which formed the basis for the 
opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).  

In this case, it is apparent that the private physician did 
not have the complete record or understand the length of time 
between the appellant's December 1984 back injury and her 
separation from service.  The physician specifically noted 
that the appellant did not continue serving on active duty 
long enough after the December 1984 injury to provide an 
adequate follow up history to exclude the "possibility" 
that her back disorder was related to service, whereas the 
service records show that more than one year elapsed between 
the back injury and separation in January 1986.  An opinion 
based upon an inaccurate factual basis is of diminished 
probative value, if any.  See Reonal v. Brown, 5 Vet. App. 
458 (1993).  

In addition, while the July 2005 private opinion notes the 
appellant's history to include having had a number of 
evaluations and/or treatment at a VA facility shortly after 
separation, the July 2005 private physician reported that no 
documentation in that regard was available, with the majority 
of VA records reviewed relating to mental health issues.  The 
Board notes that a mere transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Regardless, such 
does not establish a chronic back disability was incurred in 
service or that intervertebral disc syndrome was manifest 
during service of within the initial post-service year of 
either period of service.  

Against this background are the VA opinions.  In December 
2007, the VA physician stated that it was less than likely 
that the appellant's back pain was due to the isolated 
incident of back strain during service in 1984, noting that 
contemporaneous examination at the emergency room was normal.  
In January 2008, the same VA physician stated that in light 
of additional evidence provided, to include a record dated in 
2005 noting a 20-year history of back pain, it would be 
resorting to mere speculation to state whether the 
appellant's current back pain was specifically due to the 
isolated episode of back pain in 1984.  The examiner noted 
varying time frames in regard to the onset of back pain 
reflected throughout the record, as well as other post 
service contributing factors, to include a back injury 
sustained in a motor vehicle accident in 1987 with no 
sequelae, complaints of back and hip pain due to having 
performed farming and animal chores in 2001, and other 
entries referencing back problems attributable to other 
activities.  

To the extent that the appellant has attempted to establish 
continuity of symptomatology based on lay statements, the 
Board finds such attempt to be inconsistent with the more 
probative record, to include the contemporaneous evidence 
showing a normal spine at separation, normal x-ray 
examination of the lumbosacral spine in February 2003 and the 
January 2008 VA opinion noting the initial documented post-
service complaints in regard to the back are many years post 
service.  The Board notes that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim and weighs against the claim in this case.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en 
banc).  

Significantly, the August 2009 VA physician stated there was 
less than a 50 percent probability that the appellant's back 
disorder is related to service.  In consideration of the 
appellant's reported history and the documented history, the 
examiner concluded that the process was a degenerative one, 
and that due to the preponderance of mechanisms that had been 
documented since separation, a determination as to the 
initial onset in relation to the in-service findings was 
speculative.  The examiner concluded that it was less than 
likely that the appellant's back disorder was related to 
service.  

The Board notes that a determination as to whether a back 
disorder is related to service requires competent evidence.  
The appellant is competent to report her symptoms, as well as 
having reported to sick call, having being placed on limited 
duty, and having undergone physical therapy due to her back 
pain during service, as 


noted in the August 2009 VA opinion.  As a layperson, 
however, her opinion alone is not sufficient upon which to 
base a determination as to a relationship between service and 
current disability.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

In this case, the Board has accorded more probative value to 
the August 2009 VA opinion to the effect that it is less than 
likely that the appellant's back disorder is related to 
service.  The Board notes the physician reviewed the claims 
file, the report is detailed and a complete rationale was 
provided for the opinion based on reliable principles.  In 
addition, the opinion is consistent with the contemporaneous 
service treatment records, which establish that the back was 
normal at separation in January 1986, and the opinion is not 
inconsistent with the December 2007 and January 2008 VA 
opinions.  Thus, the Board finds that the competent and 
probative evidence establishes that a chronic back 
disability, to include lumbar spine intervertebral disc 
syndrome, was not manifest during either period of service or 
within the initial post-service year of separation from 
either period of service and that a back disorder, to include 
intervertebral disc syndrome, is not attributable to in-
service disease or injury.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  









ORDER

Service connection for a back disorder is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


